Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 2-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a semiconductor device, the method comprising:
“trimming the bottom part so that a width of an uppermost portion of the bottom part is smaller than a width of the upper part; 
trimming bottom end corners of the upper part to reduce a width of the upper part at a bottom of the upper part;
forming an isolation insulating layer so that the upper part protrudes from the isolation insulating layer; 
forming a dummy gate structure;
forming a source/drain structure;
forming an interlayer dielectric layer over the dummy gate structure and the source/drain structure: and replacing the dummy gate structure with a metal gate structure,


Claims 3-13 depend from claim 2, and therefore, are allowed for the same reason as claim 2.

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device, the method comprising:
“trimming the bottom part so that a width of an uppermost portion of the bottom part is smaller than a width of the upper part; 
trimming bottom end corners of the upper part to reduce a width of a bottom of the upper part; 
forming an isolation insulating layer so that the upper part protrudes from the isolation insulating layer; 
forming a dummy gate structure; forming a source/drain structure;
forming an interlayer dielectric layer over the dummy gate structure and the source/drain structure; and replacing the dummy gate structure with a metal gate structure.”

Claims 15-19 depend from claim 14, and therefore, are allowed for the same reason as claim 14.

Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device, the method comprising:
“trimming the bottom part so that a width of an uppermost portion of the bottom part is smaller than a width of the upper part;
forming an isolation insulating layer so that the upper part protrudes from the isolation insulating layer;
forming a dummy gate structure; forming a source/drain structure;
forming an interlayer dielectric layer over the dummy gate structure and the source/drain structure; and
replacing the dummy gate structure with a metal gate structure, 
wherein: the trimming the bottom part is performed while the upper part is covered by a mask layer, and the mask layer is formed by:
forming a sacrificial layer over the fin structure;
reducing a height of the sacrificial layer so that the upper part of the fin structure is exposed;
forming a layer for the mask layer over the exposed upper part; and removing the sacrificial layer so that the bottom part of the fin structure is exposed”.

Claim 22 depends from claim 21, and therefore, is allowed for the same reason as claim 21.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826